       Case 1:19-cv-01625-SAB Document 20 Filed 08/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                           FRESNO DIVISION
10
11   MICHAEL CLAMP,                                   )   Case No. 1:19-cv-01625-SAB
                                                      )
          Plaintiff,                                  )   ORDER RE STIPULATION TO
12
          v.                                          )   VOLUNTARY REMAND PURSUANT TO
13                                                    )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL SECURITY,                 )   AND ENTRY OF JUDGMENT
14        Defendant.                                  )
                                                      )   (ECF No. 19)
15                                                    )

16
17          Plaintiff Michael Clamp (“Plaintiff”) filed this action on November 12, 2019, seeking

18   review of the final decision of the Commissioner of Social Security denying his application for
19   benefits. On August 25, 2020, a stipulation for voluntary remand this matter for further
20   proceedings pursuant to the Social Security Act §205(g), as amended, 42 U.S.C. § 405(g),
21   sentence four was filed.
22          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
23
            1.      This action is remanded to the Commissioner of Social Security for further
24
                    proceedings pursuant to the Social Security Act §205(g), as amended, 42 U.S.C.
25
                    § 405(g), sentence four.
26
            2.      On remand, the Appeals Council will remand the case to an administrative law
27
                    judge (ALJ) for a new decision.
28


                                                      1
       Case 1:19-cv-01625-SAB Document 20 Filed 08/25/20 Page 2 of 2



 1            3.      Judgment is entered in favor of Plaintiff Michael Clamp and against the
 2                    Commissioner of Social Security.
 3
 4   IT IS SO ORDERED.

 5   Dated:        August 25, 2020
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
